ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 07/15/2019.


Response to Arguments
Applicant’s arguments with respect to claim(s)  under 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The IDS submitted on 02/26/2021 is necessitated for finality.

 	Applicant argued that none of the references teaches or suggests transmitting simplified authentication data to the child device for user authentication at the child device.
 	Examiner respectfully disagrees.  Seibert discloses 0023 The data collection module 132 processes ,i.e. derive  the events, sensor data, received from the client devices 110 to generate a comprehensive device profile , simplified authentication data, for each client device 110. The data collection module 132 stores the device profiles generated for client devices 110 in the device profile store 140.  Wherein the 
 	 Also the IDS submitted on 02/26/2021 that discloses that Yoo et al US 2016/0189451 discloses 
 	derive simplified authentication data (0017 process, i.e. derive, a user authentication) from sensor data received from a child device based on a first sensor data of the child device (0014,, fig.3, The first identification sensor may generate a waveform according to an ECG pattern of heartbeats of the user 0017 process, i.e. derive, a user authentication, user identification for the electronic device by identifying the user according to the comparison result. The processor may record a waveform detected through the user identification unit), 
 	transmit the simplified authentication data to the child device for user authentication at the child device ( 0018] The processor may comprise a memory that stores authentication contents of the user through ECG sensing. Wherein the ECG pattern is the user authentication data from the ECG sensing is sending to the processor of electronic device child device). From the above discussion it can be seen as Yoo discloses 0017 the process, i.e. derive, simplified authentication data from the ECG sensing data from the electronic child device.






 					Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1,4,10,13,16 and 19 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,5,8,12,14 and 18, of US Patent No. 10,367813 in view of Messer (US 2008/0256097), hereinafter “Messer”.

Instant application # 16/511941
 Patent No# 10,367,813
10. A machine readable medium comprising instructions that, when executed, cause at least one processor to at least: 





derive simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, the simplified authentication data able to be processed by a resource of the child device to authenticate a user of the child device without analysis of the first sensor data by the at least one processor;
 transmit the simplified authentication data to the child device for user authentication at the child device; determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; 
update the simplified authentication data based on the second sensor data; 
and transmit the updated simplified authentication data to the child device for user authentication at the child device.  











13. The machine readable medium of claim 10, wherein the instructions, when executed, cause the at least one processor to obtain the first sensor data and the second sensor data from a plurality of sensors of the child device, and wherein the simplified authentication data includes weighted values for the first and second sensor data from each of the plurality of sensors.  


1. An apparatus comprising: memory including instructions; and at least one processor to execute the instructions to: 





derive simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, the simplified authentication data able to be processed by a resource of the child device to authenticate a user of the child device without analysis of the first sensor data by the at least one processor;

 transmit the simplified authentication data to the child device for user authentication at the child device; 

determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; 


update the simplified authentication data based on the second sensor data; and transmit the updated simplified authentication data to the child device for user authentication at the child device.  





4. The apparatus of claim 1, wherein the first sensor data and the second sensor data are to be obtained from a plurality of sensors of the child device, and wherein the simplified authentication data includes weighted values for the first and second sensor data from each of the plurality of sensors.  


16. A method comprising: 
deriving, by executing an instruction with at least one processor, simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, the simplified authentication data able to be processed by a resource of the child device to authenticate a user of the child device without analysis of the first sensor data by the at least one processor;  
27Attorney Docket No. P106278US-C1 transmitting the simplified authentication data to the child device for user authentication at the child device; determining, based on data from the child device, a trend of change in a second sensor data toward a threshold value; updating, by executing an instruction with the at least one processor, the simplified authentication data based on the second sensor data; and transmitting the updated simplified authentication data to the child device for user authentication at the child device.  





19. The method of claim 16, further including obtaining the first sensor data and the second sensor data from a plurality of sensors of the child device, wherein the simplified authentication data includes weighted values for the first and second sensor data from each of the plurality of sensors.  


1. A non-transitory computer readable medium comprising instructions which, when executed, cause at least one host device processor to at least: 
 	determine a processing resource of a child device operably coupled to the at least one host device processor; 

derive simplified authentication data from sensor data from the child device, the simplified authentication data able to be processed by the processing resource of the child device to authenticate a user of the child device without analysis of the sensor data by the at least one host device processor;
 	 store the simplified authentication data in an authentication profile for the child device; and
 	 transmit the simplified authentication data to the child device, 
 	wherein the simplified authentication data is to allow the child device to authenticate the user without the at least one host device processor, 
 	wherein the simplified authentication data stored in the authentication profile for the child device is to be updated by the at least one host device processor based on a change in the sensor data,
 the updated simplified authentication data to be provided to the child device to authenticate the user. 

  
    5. The computer readable medium of claim 1, wherein the sensor data is to be obtained from a plurality of sensors of the child device, and wherein the simplified authentication data includes weighted values for sensor data from each of the plurality of sensors. 



    8. A system for managing authentication of a child device, the system comprising: one or more processors; and a memory coupled to the one or more processors and including instructions which, when executed by the one or more processors, cause the one or more processors to at least: 
determine a processing resource of a child device; 
derive simplified authentication data from sensor data received from the child device, the simplified authentication data able to be processed by the processing resource of the child device to authenticate a user of the child device without analysis of the sensor data by the one or more processors; 
store the simplified authentication data in an authentication profile for the child device; and 
transmit the simplified authentication data to the child device, wherein the simplified authentication data is to allow the child device to authenticate the user without the one or more processors, 
wherein the simplified authentication data stored in the authentication profile for the child device is to be updated by the one or more processors based on a change in the sensor data, 
the updated simplified authentication data to be provided to the child device to authenticate the user. 

   
    12. The system of claim 8, wherein the sensor data is to be obtained from a plurality of sensors of the child device, and wherein the simplified authentication data includes weighted values for sensor data from each of the plurality of sensors. 

. 



    14. A method for managing authentication of a child device by a parent device, comprising: determining a processing resource of a child device; deriving simplified authentication data from sensor data received from the child device, the simplified authentication data able to be processed by the processing resource of the child device to authenticate a user of the child device without analysis of the sensor data by the parent device; storing the simplified authentication data in an authentication profile for the child device; and transmitting the simplified authentication data to the child device, wherein the simplified authentication data is to allow the child device to authenticate the user without the parent device, wherein the simplified authentication data stored in the authentication profile for the child device is to be updated by the parent device based on a change in the sensor data, the updated simplified authentication data to be provided to the child device to authenticate the user. 

   18. The method of claim 14, wherein the sensor data is obtained from a plurality of sensors of the child device, and wherein the simplified authentication data includes weighted values for sensor data from each of the plurality of sensors. 





 	As claim 1, all the limitation of claim 1 disclose by the Patent 10,367,813 claim 8, But Patent 10,367,813 does not explicitly disclose determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; 
  However, Messer discloses determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value ( 0017 , the location information for a space is determined by deriving the location information from a signature already available in the space  and par 0023, 0026, The signature is then associated with the location of the space to form the location profile of the space. The client device caches the location profiles of familiar spaces. Later when the client device enters a space, it selects a location profile from the cached profiles, attempts to reach the reachable resources in the space, computes a signature using the reachable resources and compares the result of the computation with the signature in the selected location profile,0026,profiles, attempting to reach the resources captured in the signature of the selected location profile, computing a new signature using the currently reachable resources, computing the similarity between the new signature and the signature of the selected location profile, such that when the similarity exceeds a defined threshold the location information associated with the selected signature is used as the current location of the client device, wherein forming the location profile of the client device formed form  the location data of the the devices 1-N, wherein the location profile data, as a trend of change, to the threshold location data value ).
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of combining those claim 1 of Patent 10,367,813, based on the teaching of forming the location profile for the client device of Messer, because doing so would provide a confidence level about whether the location associated with the selected signature is the current location for the device ( par 0023). 
 
  As claim 10, all the limitation of claim 10 disclose by the Patent 10,367,813 claim 1, But Patent 10,367,813 does not explicitly disclose determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; 
  However, Messer discloses determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value ( 0017 , the location information for a space is determined by deriving the location information from a signature already available in the space  and par 0023, 0026, The signature is then associated with the location of the space to form the location profile of the space. The client device caches the location profiles of familiar spaces. Later when the client device enters a space, it selects a location profile from the cached profiles, attempts to reach the reachable resources in the space, computes a signature using the reachable resources and compares the result of the computation with the signature in the selected location profile,0026,profiles, attempting to reach the resources captured in the signature of the selected location profile, computing a new signature using the currently reachable resources, computing the similarity between the new signature and the signature of the selected location profile, such that when the similarity exceeds a defined threshold the location information associated with the selected signature is used as the current location of the client device, wherein forming the location profile of the client device formed form  the location data of the the devices 1-N, wherein the location profile data, as a trend of change, to the threshold location data value ).
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of combining those claim 1 of Patent 10,367,813, based on the teaching of forming the location profile for the client device of Messer, because doing so would provide a confidence level about whether the location associated with the selected signature is the current location for the device ( par 0023). 
 
   	As claim 16, all the limitation of claim 16 disclose by the Patent 10,367,813 claim 14, But Patent 10,367,813 does not explicitly disclose determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; 
  	 However, Messer discloses determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value ( 0017 , the location information for a space is determined by deriving the location information from a signature already available in the space  and par 0023, 0026, The signature is then associated with the location of the space to form the location profile of the space. The client device caches the location profiles of familiar spaces. Later when the client device enters a space, it selects a location profile from the cached profiles, attempts to reach the reachable resources in the space, computes a signature using the reachable resources and compares the result of the computation with the signature in the selected location profile,0026,profiles, attempting to reach the resources captured in the signature of the selected location profile, computing a new signature using the currently reachable resources, computing the similarity between the new signature and the signature of the selected location profile, such that when the similarity exceeds a defined threshold the location information associated with the selected signature is used as the current location of the client device, wherein forming the location profile of the client device formed form  the location data of the the devices 1-N, wherein the location profile data, as a trend of change, to the threshold location data value ).
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of combining those claim 1 of Patent 10,367,813, based on the teaching of forming the location profile for the client device of Messer, because doing so would provide a confidence level about whether the location associated with the selected signature is the current location for the device ( par 0023). 

 	As per claim 13 of instant application is rejected same on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5  of US Patent No. 10,367,813 in view of Messer ( US 2008/0256097) with similar issue with claim 10.
	As per claim 4 of instant application is rejected same on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12  of US Patent No. 10,367,813 in view of Messer ( US 2008/0256097) with similar issue with claim 10.
	
 	As per claim 19 of instant application is rejected same on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18  of US Patent No. 10,367,813 in view of Messer ( US 2008/0256097) with similar issue with claim 10. 
	






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1,3,5-10,12,15-16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert JR, et al US 2015/0312256 in view of Yoo et al US 2016/0189451.

 	As per claim 1, Seibert discloses an apparatus comprising:
 memory including instructions (fig.4, memory 406); and 
at least one processor to execute the instructions to (fig.4, processor 402) : 
derive simplified authentication data from sensor data received from a child device based on a first  data of the child device, the simplified authentication data able to be processed by a resource of the child device to authenticate a user of the child device without analysis of the first sensor data by the at least one processor (0023 The data collection module 132 processes the events, sensor data, received from the client devices 110 to generate a comprehensive device profile , simplified authentication data, for each client device 110. The data collection module 132 stores the device profiles generated for client devices 110 in the device profile store 140.);
 	update the simplified authentication data based on the second  data ( 0040 The authentication module 131 also updates the device profile associated with the client device 110 to indicate that application U 112 is a trusted application.); and 
 	transmit the updated simplified authentication data to the child device for user authentication at the child device (par 0046 the authentication module 131 transmits to the untrusted application a cryptographic nonce, i.e. an  updated simplified authentication data , e.g., nonce A, and an instruction to continue the authentication process using the selected trusted application. The nonce and the instruction are transmitted to the untrusted application via the authentication engine 114);
	
  	 Seibert does not explicitly disclose derive simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, transmit the simplified authentication data to the child device for user authentication at the child device; determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; update the simplified authentication data based on the second sensor data; and transmit the updated simplified authentication data to the child device for user authentication at the child device.
 	However, Yoo discloses
 	 derive simplified authentication data (0017/fig.3, process, i.e. derive , a user authentication / user identification data) from sensor data received from a child device based on a first sensor data of the child device ( 0014, The first identification sensor may generate a waveform according to an ECG pattern of heartbeats of the user  0017 process, i.e. derive , a user authentication for the electronic device by identifying the user according to the comparison result. The processor may record a waveform detected through the user identification unit), 
 	transmit the simplified authentication data to the child device for user authentication at the child device ( 0018] The processor may comprise a memory that stores authentication contents of the user through ECG sensing. Wherein the ECG pattern is the  user authentication data  from the ECG sensing is sending to the processor of electronic device child device ); 
 	determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value (0057, the electronic device 100 may achieve an authentication maintaining effect wherein obtaining ECG sensing data either your location or ECG pattern of the body and  [0058] To achieve an authentication maintaining effect, the electronic device 100 of the present disclosure checks whether the coupling detection sensor 620, which includes the buckle assembly 160, is being kept in the wearing state, and also periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300. ); 
 	update the simplified authentication data based on the second sensor data (0058  periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300 wherein the state is contentiously updating the ECG pattern ); and 
 	transmit the updated simplified authentication data to the child device for user authentication at the child device (par 0059 perform ECG sensing again whenever the authentication is performed  to transmit user authentication sensing data to the electronic device wherein [0018] The processor may comprise a memory that stores authentication contents, i.e. simplified authentication data, of the user through ECG sensing).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of updating the device profile of Seibert, based on the teaching of sensing of the user authentication data  of Yoo, because doing so would provide authentication for the user as long as the user wears the electronic device ( 0059).
 	 
 	
 	As per claim 3, Seibert in view of Yoo discloses  the apparatus of claim 1, wherein the at least one processor is to determine the simplified authentication data based on the resource of the child device (Seibert,  0023 The data collection module 132 processes the events, sensor data, received from the client devices 110 to generate a comprehensive device profile, i.e. determine the simplified authentication data and Yoo discloses 0018, The processor may comprise a memory that stores authentication contents of the user through ECG sensing. Wherein the ECG pattern is the  user authentication data  from the ECG sensing is sending to the processor of electronic device child device and  0058  periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300 wherein the state is contentiously updating the ECG pattern  ).

 	
 
 	As per claim 5, Seibert in view of Yoo discloses the apparatus of claim 1, wherein at least one of the first sensor data or the second sensor data corresponds to an interaction of a user with the child device ( Seibert, 0023 The data collection module 132 processes the events, the first sensor data, received from the client devices 110 to generate a comprehensive device profile ,par 0041 application U 112 transmits the authentication token, i.e. the second sensor, to the application server 150. The application server 150 authorizes application U 112, based on the authentication token, those data such as events and token are interaction of the child device).

 	As per claim 6, Seibert in view of Yoo discloses the apparatus of claim 1, wherein the second sensor data is to be collected in response to a directive to provide authentication data ( Seibert, 0023 The data collection module 132 processes the events, the first sensor data, received from the client devices 110 to generate a comprehensive device profile ,par 0041 application U 112 transmits the authentication token, i.e. the second sensor, is directive to provide authentication data, the application server 150).

 	As per claim 7, Seibert in view of Yoo discloses the apparatus of claim 1, wherein the at least one processor is to: receive an indication from the child device that additional sensor data does not conform to the simplified authentication data (Seibert, 0023 The data collection module 132 processes the events, the first sensor data, received from the client devices 110 to generate a comprehensive device profile ,par 0041 application U 112 transmits the authentication token, i.e. the second sensor, is directive to provide authentication data, the application server 150. ); and disable the child device ( Seibert, 0023 The data collection module 132 processes the events, the first sensor data, received from the client devices 110 to generate a comprehensive device profile ,par 0041 application U 112 transmits the authentication token, i.e. the second sensor, is directive to provide authentication data, the application server 150).

 	As per claim 8, Seibert in view of Yoo discloses The apparatus of claim 1, wherein the child device includes an Internet of Things device ( Seibert, par 0010 computing device, child device , such as a mobile device, or a collection of a device, such as a mobile device and an Internet of Things (IoT) device).

 	As per claim 9, Seibert in view of Yoo discloses The apparatus of claim 1, wherein the child device includes a mobile device on a mobile cellular network ( Seibert, par 0010 computing device, child device , such as a mobile device, or a collection of a device, such as a mobile device and an Internet of Things (IoT) device. and 0015 a network 120).

 	As per claim 10, Seibert discloses a non-transitory machine readable medium comprising instructions that, when executed, cause at least one processor to at least ( fig.4, processor 402):
 	 derive simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, the simplified authentication data able to be processed by a resource of the child device to authenticate a user of the child device without analysis of the first sensor data by the at least one processor (0023 The data collection module 132 processes the events, sensor data, received from the client devices 110 to generate a comprehensive device profile , simplified authentication data, for each client device 110. The data collection module 132 stores the device profiles generated for client devices 110 in the device profile store 140);
update the simplified authentication data based on the second sensor data ( 0040 The authentication module 131 also updates the device profile associated with the client device 110 to indicate that application U 112 is a trusted application.  ); and 
transmit the updated simplified authentication data to the child device for user authentication at the child device (par 0046 the authentication module 131 transmits to the untrusted application a cryptographic nonce, i.e. an  updated simplified authentication data , e.g., nonce A, and an instruction to continue the authentication process using the selected trusted application. The nonce and the instruction are transmitted to the untrusted application via the authentication engine 114.  );
	
  	Seibert does not explicitly disclose determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; 
 transmit the simplified authentication data to the child device for user authentication at the child device; transmit the updated simplified authentication data to the child device for user authentication at the child device.
 	Seibert does not explicitly disclose derive simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, transmit the simplified authentication data to the child device for user authentication at the child device; determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; update the simplified authentication data based on the second sensor data; and transmit the updated simplified authentication data to the child device for user authentication at the child device.
 	However, Yoo discloses
 	 derive simplified authentication data (0017/fig.3, process, i.e. derive , a user authentication / user identification data) from sensor data received from a child device based on a first sensor data of the child device ( 0014, The first identification sensor may generate a waveform according to an ECG pattern of heartbeats of the user  0017 process, i.e. derive , a user authentication for the electronic device by identifying the user according to the comparison result. The processor may record a waveform detected through the user identification unit), 
 	transmit the simplified authentication data to the child device for user authentication at the child device ( 0018, The processor may comprise a memory that stores authentication contents of the user through ECG sensing. Wherein the ECG pattern is the  user authentication data  from the ECG sensing is sending to the processor of electronic device child device ); 
 	determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value (0057, the electronic device 100 may achieve an authentication maintaining effect wherein obtaining ECG sensing data either your location or ECG pattern of the body and  [0058] To achieve an authentication maintaining effect, the electronic device 100 of the present disclosure checks whether the coupling detection sensor 620, which includes the buckle assembly 160, is being kept in the wearing state, and also periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300. ); 
 	update the simplified authentication data based on the second sensor data (0058  periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300 wherein the state is contentiously updating the ECG pattern ); and 
 	transmit the updated simplified authentication data to the child device for user authentication at the child device (par 0059 perform ECG sensing again whenever the authentication is performed  to transmit user authentication sensing data to the electronic device wherein [0018] The processor may comprise a memory that stores authentication contents, i.e. simplified authentication data, of the user through ECG sensing).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of updating the device profile of Seibert, based on the teaching of sensing of the user authentication data  of Yoo, because doing so would provide authentication for the user as long as the user wears the electronic device ( 0059).


 		As per claim 12, Seibert in view of Yoo discloses the machine readable medium of claim 10, wherein the instructions, when executed, cause the at least one processor to determine the simplified authentication data based on the resource of the child device ( Seibert,  0023 The data collection module 132 processes the events, sensor data, received from the client devices 110 to generate a comprehensive device profile, i.e. determine the simplified authentication data).

 
 	As per claim 15, Seibert in view of Yoo discloses  the machine readable medium of claim 10, wherein the instructions, when executed, cause the at least one processor to: receive an indication from the child device that additional sensor data does not conform to the simplified authentication data (Seibert, 0023 The data collection module 132 processes the events, the first sensor data, received from the client devices 110 to generate a comprehensive device profile ,par 0041 application U 112 transmits the authentication token, i.e. the second sensor, is directive to provide authentication data, the application server 150); and disable the child device (Seibert, 0023 The data collection module 132 processes the events, the first sensor data, received from the client devices 110 to generate a comprehensive device profile ,par 0041 application U 112 transmits the authentication token, i.e. the second sensor, is directive to provide authentication data, the application server 150). 



	As per claim 16, Seibert discloses a method comprising: 
 	deriving, by executing an instruction with at least one processor (fig.4, processor 402 ), simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, the simplified authentication data able to be processed by a resource of the child device to authenticate a user of the child device without analysis of the first sensor data by the at least one processor ( 0023 The data collection module 132 processes the events, sensor data, received from the client devices 110 to generate a comprehensive device profile , simplified authentication data, for each client device 110. The data collection module 132 stores the device profiles generated for client devices 110 in the device profile store 140.); 

 	updating the simplified authentication data based on the second sensor data ( 0040 The authentication module 131 also updates the device profile associated with the client device 110 to indicate that application U 112 is a trusted application.  ); and 
transmitting the updated simplified authentication data to the child device for user authentication at the child device (par 0046 the authentication module 131 transmits to the untrusted application a cryptographic nonce, i.e. an  updated simplified authentication data , e.g., nonce A, and an instruction to continue the authentication process using the selected trusted application. The nonce and the instruction are transmitted to the untrusted application via the authentication engine 114);
	
 	Seibert does not explicitly disclose derive simplified authentication data from sensor data received from a child device based on a first sensor data of the child device, transmit the simplified authentication data to the child device for user authentication at the child device; determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value; update the simplified authentication data based on the second sensor data; and transmit the updated simplified authentication data to the child device for user authentication at the child device.
 	However, Yoo discloses
 	 derive simplified authentication data (0017/fig.3, process, i.e. derive , a user authentication / user identification data) from sensor data received from a child device based on a first sensor data of the child device ( 0014, The first identification sensor may generate a waveform according to an ECG pattern of heartbeats of the user  0017 process, i.e. derive , a user authentication for the electronic device by identifying the user according to the comparison result. The processor may record a waveform detected through the user identification unit), 
 	transmit the simplified authentication data to the child device for user authentication at the child device ( 0018] The processor may comprise a memory that stores authentication contents of the user through ECG sensing. Wherein the ECG pattern is the  user authentication data  from the ECG sensing is sending to the processor of electronic device child device ); 
 	determine, based on data from the child device, a trend of change in a second sensor data toward a threshold value (0057, the electronic device 100 may achieve an authentication maintaining effect wherein obtaining ECG sensing data either your location or ECG pattern of the body and  [0058] To achieve an authentication maintaining effect, the electronic device 100 of the present disclosure checks whether the coupling detection sensor 620, which includes the buckle assembly 160, is being kept in the wearing state, and also periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300. ); 
 	update the simplified authentication data based on the second sensor data (0058  periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300 wherein the state is contentiously updating the ECG pattern ); and 
 	transmit the updated simplified authentication data to the child device for user authentication at the child device (par 0059 perform ECG sensing again whenever the authentication is performed  to transmit user authentication sensing data to the electronic device wherein [0018] The processor may comprise a memory that stores authentication contents, i.e. simplified authentication data, of the user through ECG sensing).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of updating the device profile of Seibert, based on the teaching of sensing of the user authentication data  of Yoo, because doing so would provide authentication for the user as long as the user wears the electronic device ( 0059).

 	 
 	As per claim 18, Seibert in view of Yoo discloses  the method of claim 16, further including determining the simplified authentication data based on the resource of the child device (Seibert,  0023 The data collection module 132 processes the events, sensor data, received from the client devices 110 to generate a comprehensive device profile, i.e. determine the simplified authentication data ).

 		
 	As per claim 20, Seibert in view of Yoo discloses the method of claim 16, further including: receiving an indication from the child device that additional sensor data does not conform to the simplified authentication data (Seibert,  0023 The data collection module 132 processes the events, sensor data, received from the client devices 110 to generate a comprehensive device profile, i.e. determine the simplified authentication data ); and disabling the child device (Yoo discloses 0018, The processor may comprise a memory that stores authentication contents of the user through ECG sensing. Wherein the ECG pattern is the user authentication data from the ECG sensing is sending to the processor of electronic device child device and 0058 periodically checks the wearing state of the electronic device 100 by the user through the FIRM sensor 300 wherein the state is contentiously updating the ECG pattern).


Allowable Subject Matter
Claims 2, 4, 11, 13, 14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al US 2017/0272415 discloses, fig.1, 0012 IoT network 100 may be any type of computing network including various computing devices that couple together, e.g., in wired or wireless manners. Some devices may be continuously connected, while other devices may be occasionally connected. As illustrated, IoT network 100 includes a parent device 110. In various embodiments, parent device 110 may be, but not necessarily, a relatively more capable computing device, such as a server computer, gateway device, router, personal computer, smartphone, or any other type of computing device. In an embodiment, parent device 110 may be a computing system of a manufacturer, namely a manufacturer of a child device 120. Parent device 110 has a trust relationship with child device 120. For purposes of discussion herein, assume that child device 120 is an edge IoT device, and may be implemented as a sensor, actuator, or so forth. To indicate its trust relationship and parenthood status with regard to child device 120, parent device 110 may provision a parent key into a non-volatile storage of child device 120.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/26/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495